



COURT OF APPEAL FOR ONTARIO

CITATION: Farid v.
    Porteous, 2015 ONCA 413


DATE: 20150608

DOCKET: C59758

Feldman, Hourigan and Benotto JJ.A.

BETWEEN

Muhammad Farid

Plaintiff (Appellant)

and

Lynn Irene Porteous

Defendant (Respondent)

Muhammad Farid, acting in person

Glenn Elliott, for the respondent

Heard: June 5, 2015

On appeal from the judgment of Justice Mark L. Edwards of
    the Superior Court of Justice, dated November 28, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The appellant, Mr. Farid appeals the decision of the motion judge
    granting summary judgment dismissing his claim for specific performance and
    granting the counterclaim for damages resulting from a failed residential real
    estate transaction.

[2]

The appellant submits that the motion judge erred in his review of the
    evidence and that he was able to close the transaction.  His position is that
    the funding from his mortgage lender was not available because the respondents
    solicitor would not permit his mortgage broker to have access to the property on
    the day of closing. The appellant also submits that the motion judge erred in  awarding
    damages to the respondent on the counterclaim.

[3]

We would not give effect to either of these grounds of appeal.

[4]

The appellant did not file any evidence from his solicitor or his
    mortgage broker. The respondent filed an affidavit from her lawyer which
    contradicted the appellants position. On the evidence before the motion judge,
    we see no error in his conclusion that the appellant, through no fault of the
    respondent or her lawyer, was not able to close the transaction because he was
    not in funds.

[5]

We also see no error in the motion judges awarding of damages on the
    counterclaim. The damages are reasonable and flow from the breach of the Agreement
    of Purchase and Sale. In any event, the respondent was entitled to the entirety
    of the $5,000 deposit and only $4,200 was awarded in damages.

[6]

The appeal is dismissed with costs fixed in the amount of $6,000 to the
    respondent, inclusive of disbursements and H.S.T.


